 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 1 of 22 PageID: 1




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

VALDEPHARM SA,

                Plaintiff,

      -v-                                      Civil Action No.:

TELIGENT, INC.,

                Defendant.


                                  COMPLAINT

      Plaintiff Valdepharm SA (“Valdepharm”), brings this action against

Defendant Teligent, Inc. (“Teligent”), and alleges the following:

                                INTRODUCTION

      1.    Teligent is knowingly and intentionally withholding €1,006,619.02

plus accruing interest that Teligent is obligated to pay Valdepharm under the

parties’ multiple agreements relating to the development and production of

pharmaceuticals.

      2.    Valdepharm brings this action against Teligent for breach of contract,

fraudulent inducement, negligent inducement, breach of implied contract,

promissory estoppel, and quantum meruit.




                                         1
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 2 of 22 PageID: 2




                  PARTIES, JURISDICTION, AND VENUE

      3.     Valdepharm is a French company whose principal place of business is

in Val-de-Reuil, France.

      4.     Teligent is a corporation organized under the laws of New Jersey,

with its principal place of business at 33 South Wood Ave, Suite 730, Iselin, New

Jersey 08830.

      5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332. Complete diversity of citizenship exists between the parties, and the matters

in controversy exceed $75,000.

      6.     This Court may exercise personal jurisdiction over Teligent because it

engages in systematic and continuous activities in New Jersey, is registered with

the State Corporation Commission to transact business in New Jersey, and has

identified a registered agent in New Jersey.

      7.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C.

§ 1391(b)(2).

                           FACTUAL BACKGROUND

      8.     Teligent markets itself as a developer, manufacturer, and marketer of

pharmaceutical products in the United States and Canada.

      9.     Valdepharm engages in the research, development, marketing, and

manufacture of pharmaceuticals.



                                         2
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 3 of 22 PageID: 3




                              Phytonadione Project

      10.   On or about January 26, 2016, Valdepharm made a commercial offer

to Teligent for the research, design, development, and production of an injectable

solution for phytonadione, a man-made form of vitamin K (the “Phytonadione

project”). Teligent accepted and countersigned Valdepharm’s offer, a true and

correct copy of which is attached hereto as Exhibit A and its terms are

incorporated herein.

      11.   Beginning in March 2016, Valdepharm initiated all key tasks of the

Phytonadione project, including purchasing of primary packaging items and

dedicated mechanical parts, among other tasks.

      12.   On or about April 21, 2016, Valdepharm sent an updated commercial

offer to Teligent at its request, which included new analytical processes related to

the Phytonadione project. Teligent accepted and executed this updated offer, a true

and correct copy of which is attached hereto as Exhibit B and its terms are

incorporated herein.

      13.   The January and April 2016 commercial offers relating to the

Phytonadione project that were executed by Teligent are referred to herein as the

“Phytonadione Commercial Offers.”

      14.   In June 2016, Valdepharm began producing the first lab scale batch of

Phytonadione as required under the Phytonadione Commercial Offers.



                                         3
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 4 of 22 PageID: 4




      15.   On June 30, 2016, Teligent paid Valdepharm €114,000.00 relating to

the Phytonadione Commercial Offers, including project management fees, costs for

capital expenditures, and filter validation. A true and correct copy of the June 30,

2016 paid invoice is attached hereto as Exhibit C and its terms are incorporated

herein.

      16.   Throughout production of the first batch of Phytonadione,

Valdepharm and Teligent continued to collaborate regarding the production

timeline and process.

      17.   On December 26, 2016, Teligent paid Valdepharm €35,000 and

€26,550, respectively, for work done pursuant to the Phytonadione Commercial

Offers, including project management fees, raw materials, and a bag study. True

and correct copies of the December 26, 2016 paid invoices are attached hereto as

Exhibits D and E and their terms are incorporated herein.

      18.   As is typical in the testing and development of pharmaceuticals,

Valdepharm, in consultation with Teligent, modified the research, development,

and production schedule several times throughout 2016 and into early 2017.

Teligent agreed to these schedule modifications.

      19.   Throughout 2017, Valdepharm continued to produce exhibit batches

of Phytonadione per the terms of the Phytonadione Commercial Offers.




                                         4
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 5 of 22 PageID: 5




      20.    On April 28, 2017, Teligent paid Valdepharm €47,550.00 for

analytical activities done pursuant to the Phytonadione Commercial Offers. A true

and correct copy of the April 28, 2017 paid invoice is attached hereto as Exhibit F

and its terms are incorporated herein.

      21.    Teligent subsequently agree to pay Valdepharm for two additional

studies related to the research, development, and production of Phytonadione,

which were memorialized in commercial offers executed by Teligent and dated on

or about June 9, 2017 and June 23, 2017 (the “June 2017 Research Commercial

Offers”). True and correct copies of the executed June 2017 Research Commercial

Offers are attached hereto as Exhibits G and H, respectively, and their respective

terms are incorporated herein.

      22.    On July 19, 2017, Valdepharm submitted an invoice to Teligent in the

amount of €138,600.00 for work done on three engineering batches of

Phytonadione created pursuant to the 2016 Phytonadione Commercial Offers. That

invoice was never paid by Teligent. A true and correct copy of the July 19, 2017

unpaid invoice is attached hereto as Exhibit I and its terms are incorporated

herein.

      23.    On July 28, 2017, Valdepharm submitted an invoice to Teligent in the

amount of €26,400 for validation work done regarding the substance of the drug

pursuant to the 2016 Phytonadione Commercial Offers. That invoice was never



                                         5
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 6 of 22 PageID: 6




paid by Teligent. A true and correct copy of the July 28, 2017 unpaid invoice is

attached hereto as Exhibit J and its terms are incorporated herein.

      24.    Teligent agreed to pay Valdepharm for another study related to the

research, development, and production of Phytonadione, which was memorialized

in a commercial offer executed by Teligent and dated on or about September 27,

2017 (the “September 2017 Research Commercial Offer”). A true and correct

copy of the executed September 2017 Research Commercial Offer is attached

hereto as Exhibit K, respectively, and its respective terms are incorporated herein.

      25.    On September 30, 2017, Valdepharm submitted an invoice to Teligent

in the amount of €47,900.00 for work done on three media fill batches of

Phytonadione created pursuant to the 2016 Phytonadione Commercial Offers.

That invoice was never paid by Teligent. A true and correct copy of the September

30, 2017 unpaid invoice is attached hereto as Exhibit L and its terms are

incorporated herein.

      26.    Teligent has not tendered payment to Valdepharm for the July 19,

2017 invoice (€138,600.00), the July 28, 2017 invoice (€26,400.00), or the

September 30, 2017 invoice (€47,900.00).

      27.    Valdepharm expended €281,838.00 related to the acquisition of raw

materials, packaging, and services rendered for the Phytonadione project. True

and correct copies of the invoices for the services rendered and inventory obtained



                                         6
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 7 of 22 PageID: 7




for the Zantac project incurred are attached hereto as Exhibit M and their terms

are incorporated herein.

      28.   Pursuant to the executed Phytonadione Commercial Offers and

Teligent’s prior payments submitted on June 30, 2016, December 26, 2016, and

April 28, 2017, Valdepharm had a reasonable expectation that it would be paid for

the services and costs incurred for the Phytonadione project.

      29.   Under the terms of the Phytonadione Commercial Offers, the June

2017 Research Commercial Offers, and the September 2017 Research Commercial

Offer attached hereto, which were executed and accepted by both Teligent and

Valdepharm, Teligent is obligated to pay for those services provided and costs

incurred by Valdepharm related to the Phytonadione project.

      30.   On or about January 23, 2018, Teligent cancelled the Phytonadione

project.

      31.   Teligent’s cancellation of the Phytonadione project was done in bad

faith so as to avoid paying Valdepharm for the expenses that had already been

incurred in addition to expected future costs pursuant to the Phytonadione

Commercial Offers, the June 2017 Research Commercial Offers, and the

September 2017 Research Commercial Offer attached hereto.

      32.   Teligent benefitted from the extensive research and development done

by Valdepharm on the Phytonadione project.



                                         7
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 8 of 22 PageID: 8




      33.   Ultimately, Teligent has wrongfully withheld €494,738.00 plus

interest from Valdepharm that Valdepharm is owed under the terms of the

commercial offers and a result of the services rendered and costs incurred by

Valdepharm undertaking the Phytonadione project initiated by Teligent.

                                 Zantac Project

      34.   On January 4, 2017, Valdepharm and Teligent executed a commercial

offer for the research, design, development, and production of Zantac, a product

that helps to treat heartburn (the “Zantac project”). A true and correct copy of the

executed January 2017 commercial offer (the “Zantac Commercial Offer”) is

attached hereto as Exhibit N and its terms are incorporated herein.

      35.   Under the terms of the Zantac Commercial Offer, Teligent was

obligated to pay Valdepharm €100,630.00 within 30 days of the date of the first

invoice for the project. Valdepharm issued an invoice for the Zantac project on or

about February 28, 2017. A true and correct copy of the February 2017 invoice for

services rendered for the Zantac project is attached hereto as Exhibit O and its

terms are incorporated herein.

      36.   Teligent has not paid the February 28, 2017 invoice.

      37.   On July 19, 2017, Valdepharm submitted an invoice to Teligent in the

amount of €184,470.00 for work done pursuant to the Zantac Commercial Offer.

That invoice was never paid by Teligent. A true and correct copy of the July 19,



                                         8
 Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 9 of 22 PageID: 9




2017 unpaid Zantac invoice is attached hereto as Exhibit P and its terms are

incorporated herein.

      38.    On September 30, 2017, Valdepharm submitted an invoice to Teligent

in the amount of €25,000.00 for work done pursuant to the Zantac Commercial

Offer. That invoice was never paid by Teligent. A true and correct copy of the

September 30, 2017 unpaid invoice is attached hereto as Exhibit Q and its terms

are incorporated herein.

      39.    Teligent has not paid Valdepharm for the July and September 2017

Zantac invoices, and it does not have an excuse for failing to do so.

      40.    Pursuant to the executed Zantac Commercial Offer and Teligent’s

prior payments submitted for the Zantac project, Valdepharm had a reasonable

expectation that it would be paid for the services and costs incurred for both the

Zantac project.

      41.    Under the terms of the Zantac Commercial Offer attached hereto,

executed, and accepted by both Teligent and Valdepharm, Teligent is obligated to

pay for those services provided and costs incurred by Valdepharm.

      42.    In light of the cancellation of the Phytonadione Project, Valdepharm

concluded that Teligent’s failure to pay the July and September 2017 Zantac

invoices was an anticipatory repudiation of the Zantac Commercial Offer.




                                          9
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 10 of 22 PageID: 10




Accordingly, Valdepharm ceased performance under the Zantac Commercial Offer

in April of 2018.

      43.    Teligent’s cancellation of the Zantac project was done in bad faith so

as to avoid paying Valdepharm for the expenses that had already been incurred for

the Zantac project.

      44.    Teligent benefitted from the extensive research and development done

by Valdepharm on the Zantac project.

      45.    Valdepharm expended €200,781.00 related to the acquisition of raw

materials, packaging, and services rendered for the Zantac project prior to

Teligent’s cessation of the project; Teligent refused to remit payments for these

expenses. True and correct copies of the invoices for the services rendered and

inventory obtained for the Zantac project incurred are attached hereto as Exhibit R

and their terms are incorporated herein.

      46.    Ultimately, Teligent has wrongfully withheld €511,811.00 plus

interest from Valdepharm that Valdepharm is owed under the terms of the

commercial offers and a result of the services rendered and costs incurred by

Valdepharm undertaking the Zantac project initiated by Teligent.

                    COUNT ONE – BREACH OF CONTRACT
                           Phytonadione Project

      47.    Valdepharm restates and incorporates herein the foregoing allegations.




                                           10
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 11 of 22 PageID: 11




         48.   Teligent accepted the specific and definite terms outlined in the

Phytonadione Commercial Offers, June 2017 Research Commercial Offers, and the

September 2017 Research Commercial Offer for the Phytonadione project and

provided consideration in support thereof.

         49.   Under the terms of the executed Phytonadione Commercial Offers,

June 2017 Research Commercial Offers, and the September 2017 Research

Commercial Offer, Teligent was obligated to pay Valdepharm when invoiced by

Valdepharm for services rendered and costs incurred and upon completion of

certain milestones. See Exhs A, B, G, H, K.

         50.   The Phytonadione Commercial Offers, June 2017 Research

Commercial Offers, and the September 2017 Research Commercial Offer are

valid, enforceable contracts.

         51.   Valdepharm performed the services requested by Teligent up and until

Teligent unilaterally breached the Phytonadione Commercial Offers, June 2017

Research Commercial Offers, and the September 2017 Research Commercial

Offer.

         52.   Teligent’s refusal to remit the payments discussed, supra, constitute a

breach of the Phytonadione Commercial Offers, June 2017 Research Commercial

Offers, and the September 2017 Research Commercial Offer.




                                          11
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 12 of 22 PageID: 12




      53.   Teligent’s breach of the Phytonadione Commercial Offers, June 2017

Research Commercial Offers, and the September 2017 Research Commercial Offer

has caused irreparable harm to Valdepharm and has caused Valdepharm to suffer

monetary damages no less than the amount of €494,738.00 plus interest.

                   COUNT TWO – BREACH OF CONTRACT
                            Zantac Project

      54.   Valdepharm restates and incorporates herein the foregoing allegations.

      55.   Teligent accepted the specific and definite terms outlined in the

Zantac Commercial Offer for the Zantac project and provided consideration in

support thereof.

      56.   Under the terms of the executed Zantac Commercial Offer Teligent

was obligated to pay Valdepharm when invoiced by Valdepharm for services

rendered and costs incurred and upon completion of certain milestones. See Ex. N.

      57.   The Zantac Commercial Offer is a valid, enforceable contract.

      58.   Valdepharm performed the services requested by Teligent up and until

Teligent unilaterally breached the Zantac Commercial Offer.

      59.   Teligent’s refusal to remit the payments discussed, supra, constitute a

breach of the Zantac Commercial Offer.

      60.   Teligent’s breach of the Zantac Commercial Offer has caused

irreparable harm to Valdepharm and has caused Valdepharm to suffer monetary

damages no less than the amount of €511,811.00 plus interest.

                                         12
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 13 of 22 PageID: 13




               COUNT THREE – FRAUDULENT INDUCEMENT
                         Phytonadione Project

         61.   Valdepharm restates and incorporates herein the foregoing allegations.

         62.   In inducing Valdepharm to undertake the Phytonadione project,

Teligent materially misrepresented the following facts (collectively, the

“misrepresentations”):

               a.    That Teligent knew and/or understood the nature of the

               research, development, and production required to produce the types

               of pharmaceuticals at issue with Phytonadione when it executed the

               Commercial Offers with Valdepharm on January 26, 2016, April 21,

               2016, June 9, 2017, June 23, 2017, and September 27, 2017; and

               b.    That in acquiring the Phytonadione portfolio, Teligent also

               acquired certain important knowledge that would assist in the

               research, development, and production of the Phytonadione that it

               would provide the same to Valdepharm.

         63.   Teligent knew or should have known that the misrepresentations were

false.

         64.   Teligent intended for Valdepharm to rely on the misrepresentations.

         65.   Valdepharm relied on Teligent’s misrepresentations, incurring

substantial costs as in the initiated the research, design, development, and

production processes for the Phytonadione project.

                                          13
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 14 of 22 PageID: 14




         66.      Teligent   fraudulently induced    Valdepharm to      undertake    the

Phytonadione project resulting in significant damage to Valdepharm in the amount

of €494,738.00, plus interest, for services provided and costs incurred relating to

said project.

                      COUNT FOUR – FRAUDULENT INDUCEMENT
                                   Zantac Project

         67.      Valdepharm restates and incorporates herein the foregoing allegations.

         68.      In inducing Valdepharm to undertake the Zantac project, Teligent

materially         misrepresented     the    following     facts   (collectively,   the

“misrepresentations”):

               a. That Teligent knew and/or understood the nature of the research,

                  development, and production required to produce the types of

                  pharmaceuticals at issue with Zantac when it executed the

                  Commercial Offers with Valdepharm on January 4, 2017; and

               b. That in acquiring the Zantac portfolio, Teligent also acquired certain

                  important knowledge that would assist in the research, development,

                  and production of the Zantac that it would provide the same to

                  Valdepharm.

         69.      Teligent knew or should have known that the misrepresentations were

false.

         70.      Teligent intended for Valdepharm to rely on the misrepresentations.

                                             14
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 15 of 22 PageID: 15




      71.    Valdepharm relied on Teligent’s misrepresentations, incurring

substantial costs as in the initiated the research, design, development, and

production processes for the Zantac project.

      72.    Teligent fraudulently induced Valdepharm to undertake the Zantac

project resulting in significant damage to Valdepharm in the amount of

€511,811.00, plus interest, for services provided and costs incurred relating to said

project.

                    COUNT FIVE– NEGLIGENT INDUCEMENT
                             Phytonadione Project

      73.    Valdepharm restates and incorporates herein the foregoing allegations.

      74.    In inducing Valdepharm to undertake the Phytonadione project,

Teligent negligently misrepresented the following material facts (collectively, the

“misrepresentations”):

             a.    That Teligent knew and/or understood the nature of the

             research, development, and production required to produce the types

             of pharmaceuticals at issue with Phytonadione when it executed the

             Commercial Offers with Valdepharm on January 26, 2016, April 21,

             2016, June 9, 2017, June 23, 2017, and September 27, 2017; and

             b.    That in acquiring the Phytonadione portfolio, Teligent also

             acquired certain important knowledge that would assist in the




                                         15
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 16 of 22 PageID: 16




              research, development, and production of Phytonadione that it would

              provide to Valdepharm.

      75.     Valdepharm reasonably relied on these misrepresentations in agreeing

to provide the services listed in the Phytonadione Commercial Offers, June 2017

Research Commercial Offers, and the September 2017 Research Commercial Offer

in the timeframe agreed to by the parties.

      76.     Teligent knew or should have known that the misrepresentations

prompted Valdepharm to participate in the Phytonadione project.

      77.     Valdepharm’s reliance on the misrepresentations of Teligent resulted

in significant damage to Valdepharm in the amount of €494,738.00, plus interest,

for services provided and costs incurred by Valdepharm relating to the

Phytonadione project.

                     COUNT SIX– NEGLIGENT INDUCEMENT
                                Zantac Project

      78.     Valdepharm restates and incorporates herein the foregoing allegations.

      79.     In inducing Valdepharm to undertake the Zantac project, Teligent

negligently misrepresented the following material facts (collectively, the

“misrepresentations”):

            a. That Teligent knew and/or understood the nature of the research,

              development, and production required to produce the types of




                                         16
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 17 of 22 PageID: 17




               pharmaceuticals at issue with Zantac when it executed the

               Commercial Offers with Valdepharm on January 4, 2017; and

            b. That in acquiring the Zantac portfolio, Teligent also acquired certain

               important knowledge that would assist in the research, development,

               and production of Zantac that it would provide to Valdepharm.

      80.      Valdepharm reasonably relied on these misrepresentations in agreeing

to provide the services listed in the Zantac Commercial Offer in the timeframe

agreed to by the parties.

      81.      Teligent knew or should have known that the misrepresentations

prompted Valdepharm to participate in the Zantac project.

      82.      Valdepharm’s reliance on the misrepresentations of Teligent resulted

in significant damage to Valdepharm in the amount of €511,811.00, plus interest,

for services provided and costs incurred by Valdepharm relating to the Zantac

project.

                COUNT SEVEN – BREACH OF IMPLIED CONTRACT
               Phytonadione Project (Alternatively Pleaded to Count One)

      83.      Valdepharm restates and incorporates herein the foregoing allegations.

      84.      Teligent indicated to Valdepharm by a course of conduct, dealings,

and the circumstances surrounding the relationship, that Teligent would pay for

services provided relating to the Phytonadione project including costs incurred.




                                          17
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 18 of 22 PageID: 18




      85.    Teligent knew or should have known that Valdepharm was

performing the services requested for the Phytonadione project with the

expectation that Teligent would pay Valdepharm as agreed upon in the course of

the relationship between Valdepharm and Teligent.

      86.    Despite indicating to Valdepharm by a course of conduct, dealings,

and the circumstances surrounding the relationship that Teligent would for services

provided related to the Phytonadione project, including costs incurred, Teligent

failed to remit payments when so requested.

      87.    Teligent’s failure to pay for the reasonable value of services provided

for the Phytonadione project constitutes a breach of implied contract between

Valdepharm and Teligent.

      88.    As a result of this breach, Valdepharm has suffered monetary

damages no less than the amount of €494,738.00 plus interest.

              COUNT EIGHT – BREACH OF IMPLIED CONTRACT
               Zantac Project (Alternatively Pleaded to Count Two)

      89.    Valdepharm restates and incorporates herein the foregoing allegations.

      90.    Teligent indicated to Valdepharm by a course of conduct, dealings,

and the circumstances surrounding the relationship, that Teligent would pay for

services provided relating to the Zantac project including costs incurred.

      91.    Teligent knew or should have known that Valdepharm was

performing the services requested for the Zantac project with the expectation that


                                         18
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 19 of 22 PageID: 19




Teligent would pay Valdepharm as agreed upon in the course of the relationship

between Valdepharm and Teligent.

      92.   Despite indicating to Valdepharm by a course of conduct, dealings,

and the circumstances surrounding the relationship that Teligent would for services

provided related to the Zantac project, including costs incurred, Teligent failed to

remit payments when so requested.

      93.   Teligent’s failure to pay for the reasonable value of services provided

for the Zantac project constitutes a breach of implied contract between Valdepharm

and Teligent.

      94.   As a result of this breach, Valdepharm has suffered monetary

damages no less than the amount of €511,811.00 plus interest.

                   COUNT NINE – PROMISSORY ESTOPPEL
             Phytonadione Project (Alternatively Pleaded to Count One)

      95.   Valdepharm restates and incorporates herein the foregoing allegations.

      96.   Pursuant to the executed commercial offers and communications

between the parties, Teligent promised Valdepharm that it would be paid for

services rendered and costs incurred for the Phytonadione project.

      97.   Teligent knew of or reasonably should have expected that these

promises would be relied upon by Valdepharm performing the services requested

by Teligent for the Phytonadione project.




                                        19
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 20 of 22 PageID: 20




       98.   Valdepharm did reasonably rely on Teligent’s promises as it

performed the services requested, including incurring substantial costs so as to

obtain requisite materials to perform said services for the Phytonadione project to

Valdepharm’s detriment.

       99.   Valdepharm’s reliance on Teligent’s promises caused it to suffer a

definite and substantial detriment no less than the amount of €494,738.00 plus

interest.

                    COUNT TEN – PROMISSORY ESTOPPEL
                 Zantac Project (Alternatively Pleaded to Count Two)

       100. Valdepharm restates and incorporates herein the foregoing allegations.

       101. Pursuant to the executed commercial offers and communications

between the parties, Teligent promised Valdepharm that it would be paid for

services rendered and costs incurred for the Zantac project.

       102. Teligent knew of or reasonably should have expected that these

promises would be relied upon by Valdepharm performing the services requested

by Teligent for the Zantac project.

       103. Valdepharm did reasonably rely on Teligent’s promises as it

performed the services requested, including incurring substantial costs so as to

obtain requisite materials to perform said services for the Zantac project to

Valdepharm’s detriment.




                                         20
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 21 of 22 PageID: 21




       104. Valdepharm’s reliance on Teligent’s promises caused it to suffer a

definite and substantial detriment no less than the amount of €511,811.00 plus

interest.

                    COUNT ELEVEN – QUANTUM MERUIT
             Phytonadione Project (Alternatively Pleaded to Count One)

       105. Valdepharm restates and incorporates herein the foregoing allegations.

       106. In the Phytonadione project, Valdepharm provided significant

research to Teligent regarding the development and production of Phytonadione.

       107. Teligent retained the benefit of that research and development but did

not provide just compensation to Valdepharm for those services per the invoices

attached hereto thereby causing Valdepharm injury.

       108. Teligent has therefore been unjustly enriched as a result of its

termination of the Phytonadione project.

       109. Valdepharm hereby demands that it be compensated for Teligent’s

unjust enrichment related to the Phytonadione project in an amount to be

determined by the Court.

                    COUNT TWELVE– QUANTUM MERUIT
                Zantac Project (Alternatively Pleaded to Count Two)

       110. Valdepharm restates and incorporates herein the foregoing allegations.

       111. In the Zantac project, Valdepharm provided significant research to

Teligent regarding the development and production of Zantac.



                                           21
Case 2:18-cv-17190-JLL-JAD Document 1 Filed 12/13/18 Page 22 of 22 PageID: 22




      112. Teligent retained the benefit of that research and development but did

not provide just compensation to Valdepharm for those services per the invoices

attached hereto thereby causing Valdepharm injury.

      113. Teligent has therefore been unjustly enriched as a result of its

termination of the Zantac project.

      114. Valdepharm hereby demands that it be compensated for Teligent’s

unjust enrichment related to the Zantac project in an amount to be determined by

the Court.

                             RELIEF REQUESTED

      Plaintiff Valdepharm SA, requests that the Court grant the following relief:

      a.     Enter judgment in favor of Valdepharm on all Counts;

      b.     Award compensatory damages in an amount to be determined at trial,
             but no less than €1,006,619.02;

      c.     Award appropriate pre-judgment and post-judgment interest;

      d.     Award attorneys’ fees; and

      e.     Award such other relief as this Court deems fair and just.



                                       TROUTMAN SANDERS LLP

                                       By: /s/ Amanda Lyn Genovese
                                           Amanda Lyn Genovese, Esq.

Dated: December 13, 2018
New York, New York


                                          22
